UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6787


DOUGLAS E. SILVER,

                     Plaintiff - Appellant,

              v.

KIM SCOTT, Asst. District Attorney; RENA SPELLMAN, Asst. District Attorney,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-ct-03219-FL)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas E. Silver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas E. Silver appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012).            We have

reviewed the record and find no reversible error. See Kerr v. Marshall Univ. Bd. of

Governors, 824 F.3d 62, 75 n.13 (4th Cir. 2016) (“[W]e may affirm on any grounds

supported by the record, notwithstanding the reasoning of the district court[.]”). Silver’s

claims against Appellees, both North Carolina state prosecutors, in their individual

capacities are barred by absolute prosecutorial immunity. See Safar v. Tingle, 859 F.3d

241, 248-49 (4th Cir. 2017). Silver’s claims against Appellees in their official capacities

are barred by sovereign immunity. See Nivens v. Gilchrist, 444 F.3d 237, 249 (4th Cir.

2006). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2